
	

113 HR 257 IH: Veterans Health Equity Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 257
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Ms. Shea-Porter
			 introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to ensure that
		  veterans in each of the 48 contiguous States are able to receive services in at
		  least one full-service hospital of the Veterans Health Administration in the
		  State or receive comparable services provided by contract in the
		  State.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Health Equity Act of
			 2013.
		2.Availability of
			 full-service hospital of the Veterans Health Administration in certain States
			 or provision of comparable services through contract with other health care
			 providers in the State
			(a)In
			 generalChapter 17 of title
			 38, United States Code, is amended by inserting after section 1716 the
			 following new section:
				
					1716A.Access to
				full-service hospitals in certain States or comparable services through
				contract
						(a)RequirementWith respect to each of the 48 contiguous
				States, the Secretary shall ensure that veterans in the State eligible for
				hospital care and medical services under section 1710 of this title have
				access—
							(1)to at least one
				full-service hospital of the Veterans Health Administration in the State;
				or
							(2)to hospital care
				and medical services comparable to the services provided in full-service
				hospitals through contract with other health care providers in the
				State.
							(b)Rule of
				constructionNothing in
				subsection (a) shall be construed to restrict the ability of the Secretary to
				provide enhanced care to an eligible veteran who resides in one State in a
				hospital of the Veterans Health Administration in another
				State.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 1716 the following
			 new item:
				
					
						1716A. Access to full-service hospitals in
				certain States or comparable services through
				contract.
					
					.
			(c)Report on
			 implementationNot later than
			 one year after the date of the enactment of this Act, the Secretary of Veterans
			 Affairs shall submit to Congress a report describing the extent to which the
			 Secretary has complied with the requirement imposed by section 1716A of title
			 38, United States Code, as added by subsection (a), including the effect of
			 such requirement on improving the quality and standards of care provided to
			 veterans.
			
